Citation Nr: 0120463	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  00-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than December 2, 
1982, for the assignment of a 50 percent evaluation for small 
bowel obstruction secondary to abdominal surgeries and 
chronic abdominal pain.

2.  Entitlement to an effective date earlier than May 31, 
1993, for the grant of a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which (a) found that a June 1983 
rating decision was clearly and unmistakably erroneous, and 
(b) assigned a 50 percent rating for the veteran's small 
bowel obstruction effective from December 2, 1982.  In April 
2001, a hearing was held before the undersigned.  

At his hearing, the veteran stated that the sole issue for 
consideration was entitlement to an earlier effective date 
for the 50 percent rating.  However, with respect to the 
claim of entitlement to an earlier effective date for the 
grant of TDIU, the Board finds that the veteran has filed a 
notice of disagreement with the RO's denial of this issue, 
thereby initiating, but not perfecting, an appeal.  
Therefore, for reasons that are discussed in more detail 
below, the issues on appeal have been recharacterized as 
shown above.  

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  

In this case, the veteran has submitted several lengthy, 
handwritten statements over the past few years, and the RO 
has made a tremendous effort to adjudicate all issues raised 
by the veteran.  However, some of his statements clearly 
raised claims that have not yet been adjudicated by the RO, 
while other statements are unclear as to his intention to 
specifically raise such a claim.  The following issues are 
referred to the RO for clarification as necessary and any 
appropriate action.

? It appears that the veteran is arguing that the evidence 
from 1983 showed that he should have been assigned a 
higher rating.  The veteran alleges that the rating 
assigned as of 1982 is incorrect, in that the evidence of 
record at that time showed entitlement to a 70 percent 
rating.

? It appears that the veteran is also arguing that the 
original 1970 rating decision was erroneous to the extent 
that a 50 percent rating was not assigned at that time 
based on the service medical records.  The 1970 rating 
decision has already been found to be erroneous, and the 
July 1984 rating decision assigning a 10 percent rating as 
of 1970 was not appealed by the veteran.  It appears that 
he may be alleging the July 1984 rating decision was 
erroneous to the extent that it assigned a 10 percent 
rating only back to 1970, rather than a higher rating. 

? In a December 1996 statement, the veteran claimed he had a 
kidney disorder and renal failure that were incurred in 
1968.


FINDINGS OF FACT

1.  In December 1982, the veteran filed a claim for an 
increased rating for his service-connected abdominal 
condition.

2.  The medical evidence shows the veteran was hospitalized 
on December 2, 1982, for symptoms of small bowel obstruction.  
No medical evidence in the year prior to that date is of 
record or possibly exists.

3.  The veteran's testimony, in conjunction with notations 
made in 1982 and 1983 as to his symptomatology, are 
sufficient to establish that he had symptoms of bowel 
obstruction in the year prior to December 2, 1982.


CONCLUSION OF LAW

The veteran is entitled to an effective date of December 2, 
1981, for the assignment of a 50 percent evaluation for small 
bowel obstruction secondary to abdominal surgeries and 
chronic abdominal pain.  38 U.S.C.A. § 5110(b)(2) (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.400(k) and (o) (2000); 
38 C.F.R. § 4.114, Diagnostic Code 7301 (1982).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; his 
contentions, including those raised at a personal hearing in 
2001; reports of VA examinations conducted between 1970 and 
1998; and VA inpatient and outpatient treatment records, as 
well as private treatment records, dated from 1982 to 1998.  
Only the evidence pertinent to the effective date issue on 
appeal will be discussed.

A.  Duty to assist

VA has a duty to assist in the development of facts relating 
to the veteran's claim.  There has been a significant change 
in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (when a law or regulation changes after a claim has 
been submitted, but before the administrative or judicial 
appeal process has been concluded, the law which is most 
favorable to the claimant must be applied).

For the reasons that follow, the Board finds that the recent 
changes in the law brought about by the enactment of the VCAA 
do not have any application or effect on the pending issue.  
Accordingly, the Board may issue a final decision on this 
matter since all notice and duty to assist requirements have 
been fully satisfied.  However, in reaching this conclusion, 
it must be stressed that no inference should be drawn that 
the Board is stating that there are no circumstances under 
which the VCAA would not be applicable to an earlier 
effective date claim; it is just not applicable to the claim 
presented in this particular case.  Cf. Holliday v. Gober, 14 
Vet. App. 280 (2001).

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102 and 5103).  
The veteran was notified in a December 1999 Statement of the 
Case of the requirements needed for an earlier effective date 
to be granted.  This document informed him of the type of 
evidence needed to substantiate his claim.  The veteran was 
asked at his personal hearing in April 2001 for complete 
information as to where he had been treated for his abdominal 
disorder in the time period between his separation from 
service in 1970 and his hospitalization in December 1982 
(i.e., information needed to support his claims).  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes that 
the discussion in the September 1998 rating decision, in 
conjunction with the December 1999 Statement of the Case, 
informed the veteran of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The duty to obtain records only applies to records 
that are "relevant" to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A(b)(1)); see also Counts v. Brown, 6 Vet. App. 473, 
476 (1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  

The veteran testified that although he may have been treated 
between 1970 and 1982, he does not recall where or when.  
Therefore, there is no indication that relevant records exist 
that have not been obtained.  The veteran has not referenced 
any unobtained evidence that might aid his claim for an 
earlier effective date or that might be pertinent to this 
claim.  As discussed more fully below, the effective date of 
an evaluation and an award of compensation based on a claim 
for an increase can be the earliest date as of which it was 
ascertainable that an increase in disability has occurred, if 
the application is received within one year from such date.  
Therefore, even if evidence did exist dating prior to 
December 1981 that showed a higher rating was warranted, it 
is legally impossible to get an effective date any earlier 
than one year before the date the claim was ultimately 
received.  Since the Board is granting the veteran an earlier 
effective date in this case, no prejudice to him results from 
the Board issuing this decision.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" (of which there is none) to the 
veteran resulting from this Board decision does not affect 
the merits of his claim or his substantive rights and, 
therefore, is deemed to be harmless.  See 38 C.F.R. 
§ 20.1102.  

B.  Factual background

A June 1970 rating decision granted service connection for 
residuals of shell fragment wounds to the abdomen, with 
assignment of a zero percent disability rating.  In December 
1982, the veteran had filed a claim for an increased rating 
for this condition, and a June 1983 rating decision granted a 
10 percent rating.

A July 1984 rating decision found, in pertinent part, that 
the April 1970 rating decision had been clearly and 
unmistakably erroneous in that it failed to assign a 10 
percent rating for the muscle injury resulting from the in-
service shell fragment wounds to the abdomen.  Therefore, a 
10 percent rating was assigned from 1970 for this disability.  
Although an April 1993 rating decision, in pertinent part, 
denied an increased rating for this condition, the veteran's 
service-connected disorder was reclassified to residuals of 
shell fragment wounds to the abdomen, status post-operative 
diverticulitis.

An October 1997 rating decision found, in pertinent part, 
that the April 1970 rating decision had been clearly and 
unmistakably erroneous in that it failed to assign a separate 
10 percent rating for the veteran's impairment of the 
abdominal muscles (Muscle Group XIX) as a residual of shell 
fragment wounds to the abdomen.  Therefore, a 10 percent 
rating was assigned from 1970 for this disability.  

An August 1998 rating decision clarified that the veteran's 
residuals of shell fragment wounds to the abdomen included 
small bowel obstruction secondary to abdominal surgeries and 
chronic abdominal pain and assigned a 50 percent rating as of 
June 1997.  A September 1998 rating decision found that the 
June 1983 rating decision had been clearly and unmistakably 
erroneous in that it failed to assign a 50 percent rating for 
the veteran's small bowel obstruction, and the 50 percent 
rating was assigned from December 2, 1982, the date the 
veteran was admitted to a VA facility for abdominal surgery.  

The veteran argues that he is entitled to an earlier 
effective date for the 50 percent rating.  He argues that all 
rating decisions from 1970 forward failed to properly 
evaluate the evidence of record and assign the proper 
disability rating.  At his hearing in April 2001, he 
testified that he had all the symptoms of bowel obstruction 
and diverticulitis between his separation from service in 
1970 and his VA hospitalization in December 1982.  He stated 
that after receiving a zero percent rating on his initial 
claim in 1970, he "never saw anybody" until his wife took 
him to the VA hospital 12 years later.  He stated that he was 
sure he did see a private physician during that time period, 
but he did not remember.  He stated that he had no abdominal 
surgeries between service and 1983.

The claims files include the veteran's VA inpatient and 
hospitalization records from 1982 to 1998.  When the veteran 
filed a claim for an increase in December 1982, he reported 
hospitalization at the VA Medical Center (VAMC) in Phoenix 
from December 2, 1982.  The summary for hospitalization from 
December 2-14, 1982, indicated that the veteran had a five-
day history of abdominal symptoms.  A letter from a VA 
general surgery resident dated in March 1983 indicated that 
the veteran had small bowel obstruction due to the in-service 
shell fragment wounds.  The veteran had presented to the VA 
facility in the latter half of 1982 due to recurrent episodes 
of small bowel obstructions, and he was then hospitalized in 
December 1982 for these symptoms.  He was further 
hospitalized in early 1983 with surgeries in January and 
February 1983.  The summary for hospitalization from 
January 13-March 31, 1983, indicated that the veteran had had 
intermittent symptoms of partial small bowel obstruction 
since service, with three possible admissions in 1982 as a 
result.  A letter from a VA chief surgical resident dated in 
June 1983 indicated, in part, that the veteran had had 
multiple admissions for symptoms of small bowel obstruction 
prior to being hospitalized for surgery in January 1983. 

C.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation provides 
that the effective date of an evaluation and an award of 
compensation based on an original claim or a claim reopened 
after final disallowance "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400.  

Nevertheless, the effective date of an award of increased 
compensation can be the earliest date as of which it was 
ascertainable that an increase in disability has occurred, if 
the application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan 
v. Gober, 10 Vet. App. 511 (1997).  The award of an increased 
rating should normally be effective either on the date of 
receipt of the claim or on some date in the preceding year if 
it was ascertainable that the disorder had increased in 
severity during that time.  See also VAOGCPREC 12-98.

When the veteran filed his claim in December 1982, it was a 
claim for an increase since he had been service-connected for 
his abdominal condition since 1970.  A 50 percent rating is 
warranted for adhesions of the peritoneum where the condition 
is severe, with definite partial obstruction shown by x-ray, 
with frequent and prolonged episodes of severe colic 
distension, nausea, or vomiting.  38 C.F.R. § 4.114, 
Diagnostic Code 7301 (1982). 

The 1983 rating decision rendered based on the veteran's 1982 
claim has been found to be clearly and unmistakably 
erroneous.  If a decision is found to be clearly and 
unmistakably erroneous, benefits will be granted from the 
date they would have been payable if the correct decision had 
been made on the date of the reversed decision.  38 C.F.R. 
§ 3.400(k).  In other words, VA must now look at the evidence 
from when the erroneous decision was made, and determine 
whether the proper effective date has been assigned for the 
grant of benefits.

There is no doubt that the veteran filed a claim for an 
increase in December 1982; however, the date of receipt is 
not shown.  The date a veteran is hospitalized at a VA 
facility also serves as a date of claim, which, in this case, 
was on December 2, 1982.  38 C.F.R. § 3.157(b)(1).  The 
pertinent issue is whether the claim for an increase preceded 
or followed the date as of which it was factually 
ascertainable that there had been an increase in disability.  

There are no medical records for treatment for the veteran's 
abdominal condition dated prior to December 2, 1982.  The 
veteran may have received treatment between 1970 and 1982, 
but he cannot remember who treated him, so there is no way 
any records could be obtained.  The veteran argues that he is 
entitled to an earlier effective date because of symptoms he 
experienced between 1970 and 1982.  There is no reason to 
doubt the sincerity of his testimony or the fact that he 
likely did have such symptoms since the in-service shell 
fragment wound was extremely serious as established by the 
service medical records.  However, it is undisputed that the 
veteran did not file a claim for an increase between the 
initial claim in 1970 and the 1982 claim.  Therefore, the 
earliest possible effective date that could legally be 
granted would be one year prior to the date of claim.

In order for an effective date earlier than the date of VA 
hospitalization to be assigned, the evidence must show that 
the disability had increased in severity within the prior 
year and warranted a higher rating.  VA must consider all the 
evidence in evaluating whether the disability in question 
increased in severity within one year prior to the date of 
the claim for an increase.  Hazan. 

It cannot be ascertained, with certainty, that the veteran's 
abdominal condition increased in severity before he sought 
treatment from VAMC Phoenix on December 2, 1982, because 
there are no medical records establishing such.  There is no 
indication that additional VA records exist that must be 
obtained.  Documents in the claims files indicate that in 
August 1983 and February 1984, the RO obtained the veteran's 
complete file from the VAMC in Phoenix.  None of the rating 
decisions issued after review of the complete hospital folder 
mentioned any treatment records dated prior to December 1982.  
Moreover, the VAMC Phoenix promptly sent notification to the 
RO in December 1982 and January 1983 each time the veteran 
was hospitalized.  No other hospitalization notifications are 
of record from that time period.  The veteran does not 
contend he was hospitalized prior to December 1982, and his 
claim for an increase at that time did not report any prior 
hospitalizations.  Therefore, the Board concludes there is no 
plausible evidence from which to conclude a remand is 
warranted to request additional records, VA or private.

However, the following evidence is of record:

? the veteran's testimony as to the symptoms he experienced 
prior to the 1982 hospitalization - testimony which is 
plausible and credible based on the severity of the in-
service injury. 

? the December 1982 hospitalization report indicating that 
he had had intermittent symptoms of small bowel 
obstruction since the in-service injury - objective 
documentation which lends additional weight to the 
veteran's recent testimony.

? the March 1983 letter from a VA physician indicating that 
the veteran sought treatment in the "latter half" of 1982 
and was subsequently hospitalized in December 1982 - 
objective documentation that the veteran had sought at 
least some outpatient treatment for increased symptoms 
before he was hospitalized. 


? the suggestion in the 1982 hospitalization record and a 
June 1983 letter from a VA physician that the veteran had 
had multiple admissions for symptoms of bowel obstruction 
prior to December 1982 - although it is not known when or 
where.

On the one hand, there is no concrete evidence from which the 
Board could conclude the veteran's symptoms were sufficient 
to warrant a 50 percent rating during the pertinent one-year 
time period.  No records can now be obtained since the 
veteran cannot recall when and where he received treatment 
between his separation from service and the December 1982 
hospitalization.  

On the other hand, there is contemporaneously recorded 
evidence indicating that the veteran had symptoms of bowel 
obstruction prior to the December 1982 hospitalization.  The 
veteran's recent testimony also establishes that he had such 
symptoms, and his statements must be considered.  Hazan.  In 
this case, the 1982 and 1983 notations, as discussed above, 
are sufficient to place the evidence in equipoise.  The Board 
is unwilling to say, with any degree of certainty, that the 
veteran did not meet the criteria for an increased rating in 
the year prior to his VA hospitalization.  In the 
circumstances of this case, it is equally possible that he 
did experience such symptoms.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, such as, in this 
case, whether the veteran met the criteria for a 50 percent 
rating for small bowel obstruction in the year prior to 
December 2, 1982, the benefit of the doubt shall be given to 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Having reviewed the evidence in this case, the Board 
concludes that the facts presented in the record warrant the 
application of the reasonable doubt doctrine.  The medical 
evidence establishes that it is at least as likely as not 
that the veteran did have such symptoms.  Therefore, 
resolving every reasonable doubt in favor of the veteran, an 
effective date of December 2, 1981, is warranted for the 
assignment of a 50 percent rating for small bowel 
obstruction.  That is, by law, the earliest date that can be 
granted based on a claim for an increase.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o).  

ORDER

An effective date of December 2, 1981, for the assignment of 
a 50 percent evaluation for small bowel obstruction secondary 
to abdominal surgeries and chronic abdominal pain is granted.


REMAND

In an October 1997 rating decision, the RO granted TDIU as of 
July 10, 1995.  In an October 1997 statement, the veteran 
argued that he was entitled to an earlier effective date 
because he had filed a claim for TDIU in 1994.  A January 
1999 rating decision then granted an effective date of 
May 31, 1993, for the grant of TDIU.  In April 1999, the 
veteran submitted a statement indicating it was his "notice 
of disagreement" with the January 1999 rating decision on an 
"early effective date."  See also October 1999 statement 
claiming clear and unmistakable error in the June 1983 rating 
decision in failing to grant TDIU.

The veteran's statement is clearly a notice of disagreement 
(NOD) with respect to that portion of the January 1999 rating 
decision that failed to assign an effective date any earlier 
than May 31, 1993, for the grant of TDIU.  Because a timely 
NOD was filed, but the RO has not yet provided the veteran a 
statement of the case (SOC) in response to his filing of the 
NOD, this issue must be remanded to the RO for correction of 
this procedural defect.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999) (when an NOD is filed by the appellant 
with respect to a denial of benefits, but the RO has not yet 
issued a SOC, the Board is required to remand, rather than 
refer, the issue to the RO for the issuance of the SOC); 
38 C.F.R. § 19.9(a); see also Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92.  However, this issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, this claim is REMANDED for the following:

The RO should issue a statement of the 
case (SOC) to the veteran and his 
representative with respect to the notice 
of disagreement (NOD) filed in response 
to the effective date assigned for the 
grant of TDIU.  See October 1999 
statement claiming clear and unmistakable 
error in the June 1983 rating decision in 
failing to grant TDIU.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999) 
(when an NOD is filed by the appellant 
with respect to a denial of benefits, but 
the RO has not yet issued a SOC, the 
Board is required to remand, rather than 
refer, the issue to the RO for the 
issuance of the SOC); 38 C.F.R. 
§ 19.9(a).  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  Otherwise, if 
a timely substantive appeal is filed, and 
subject to current appellate procedures, 
this claim should be returned to the 
Board for further appellate 
consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to fulfill due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals



 


